DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claim 13, and linking claims 11 and 12, in the reply filed on 3/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
It is noted that applicants also responded to the species election, however this species election was only relevant if applicant elected Group I.  The species election in the action dated 1/28/2022 states that the species are for Group I.  Since Group I was not elected, the species election does not apply since the claims in Group I are withdrawn from consideration as being directed to a non elected invention.
Claim Status
Claims 1-10 and 14-21 are withdrawn from consideration as being directed to non elected inventions, there being no allowable generic or linking claim.  An action on the merits of claims 11-13 is set forth below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “one or more primers and/or probes comprise…”.  Thus, the scope of this phrase encompasses: primers, probes, or primers and probes.  However, the phrase appears to be narrowed by the next recitation of “forward and reverse primers and a probe modified with a detectable label”.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance the claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lipkin (Lipkin et al; US 2009/0105092) and Stephens (Stephens et al; Molecular and Cellular Probes, vol 24, 2010, pages 370-375).
Claim interpretation:  It is noted that claim 11 recites “one or more primers and/or probes generated using the method of claim 1”.  However, claim 11 does not require actually performing the method of claim 1.  In this situation, the primers and/or probes in claim 11 appear to be products attempting to be defined by the process they were generated by.  The MPEP at 2113 provides guidance on products characterized by the method of production: 
“…determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Accordingly, the primers and probes set forth in the claims have been given their broadest reasonable interpretation to encompass primers and/or probes that are obvious over other prior art primers and probes.
Lipkin teaches methods of detecting viral pathogens, including Ebola virus, by constructing oligonucleotides for detection.  Lipkin teaches a method that includes steps of compiling a database of viral nucleotide and amino acid sequences, classifying the sequences, identifying conserved sequences through family, genus, and or species, and designing a group of oligonucleotides (see para 0023).  Lipkin teaches using a set covering algorithm to determine the minimum number of sequences that need to be selected from the nucleotide sequences in order to represent the viral species (para 0024).  Lipkin does not teach constructing primers and probes for quantitative PCR, however Stephens teaches a quantitative PCR method for detecting Ebola virus using quantitative PCR.  The assay taught by Stephens uses forward and reverse primers and a detectably labeled probe (page 371, col 2, “Real time RT-PCR analysis”).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to have used the method of constructing primers and probes to detect Ebola virus, as taught by Lipkin, and to apply it to constructing primers and probes for quantitative PCR as taught by Stephens for the obvious benefit of constructing primers and probes that are capable of detecting Ebola in a quantitative PCR assay.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lipkin and Stephens as applied to claims 11 and 12 above, and further in view of Sanchez (Sanchez and Rollin, Viral Research, vol 113, pages 16-25, 2005) and Accession number KR006950 (NCBI, NLM, March 30, 2015).
The teaching of Lipkin and Stephens is set forth above and fully incorporated herein.  Lipkin and Stephens do not teach the particular pair comprising SEQ ID NO: 1 and 2, or the probe comprising SEQ ID NO: 3.  It is noted that these sequences are found in the Ebola VP24 gene.  Sanchez teaches that comparison among different strains of Ebola showed that VP24 was the most conserved (page 24, col 1, para 1).  Furthermore, an exemplary sequence of Ebola virus genome is taught by KR006950.  SEQ ID NO: 1 is has 100% identity to positions 10108 to 10126, SEQ ID NO: 2 has 100% identity to the reverse complement of positions 10163 to 10183, and SEQ ID NO: 3 has 100% identity to positions 10127 to 10154 (the relevant portion of the genome is reproduced below).
10081 attaaaaaat aagagcgtcg ttccaacaat cgagcgcaag gttacaaggt tgaactgaga
10141 gtgtctagac aacaaaatat cgatactcca gacaccaagc aagacctgag aaaaaaccat

Therefor, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to construct primers and probes for detection of Ebola virus and to arrive at primers and probes which include the sequences of SEQ ID NOS 1-3.  Absent secondary considerations, these sequences are considered obvious over the teachings of the prior art. 

Conclusion
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634